 1

 2

 3

 4

 5

 6                                        UNITED STATES DISTRICT COURT

 7                                        EASTERN DISTRICT OF CALIFORNIA

 8

 9   GLORIA ANN CHARLES,                                         No. 1:17-cv-00955-GSA
10                           Plaintiff,
11              v.                                               ORDER DIRECTING ENTRY OF
                                                                 JUDGMENT IN FAVOR OF THE
12   NANCY A. BERRYHILL, Acting                                  COMMISSIONER OF SOCIAL SECURITY
     Commissioner of Social Security,                            AND AGAINST PLAINTIFF
13

14                           Respondent.
15

16
     I.         Introduction
17
                Plaintiff Gloria Ann Charles seeks judicial review of a final decision of the Commissioner
18
     of Social Security (“Commissioner” or “Defendant”) denying her application for disability
19
     insurance benefits pursuant to Title II of the Social Security Act. The matter is currently before
20
     the Court on the parties’ briefs which were submitted without oral argument to the Honorable
21
     Gary S. Austin, United States Magistrate Judge.1 See Docs. 18, 21 and 22. Having reviewed the
22
     record as a whole, the Court finds that the ALJ’s decision is based an appropriate legal standards
23
     and supported by substantial evidence. Accordingly, the Court affirms the Commissioner’s denial
24
     of benefits to Plaintiff.
25
     ///
26
27   1
         The parties consented to the jurisdiction of the United States Magistrate Judge. See Docs. 9 and 10.
28
                                                                 1
 1                  II.     Procedural Background

 2          On October 21, 2013, Plaintiff protectively filed an application for disability insurance

 3   benefits, alleging disability beginning August 31, 2008. AR 30. The Commissioner denied the

 4   application initially on January 16, 2014, and upon reconsideration on May 14, 2014. AR 30. On

 5   June 9, 2014, Plaintiff filed a timely request for a hearing. AR 30.

 6          Administrative Law Judge Cynthia Floyd presided over an administrative hearing on

 7   February 24, 2016. AR 46-80. Plaintiff, proceeding pro se, appeared and testified. AR 46. An

 8   impartial vocational expert, Jose Chaparro, also appeared and testified. AR 46.

 9          On March 23, 2016, the ALJ denied Plaintiff’s applications. AR 30-39. The Appeals

10   Council denied review on May 12, 2017. AR 1-3. On July 17, 2017, Plaintiff filed a timely

11   complaint seeking this Court’s review pursuant to 42 U.S.C. §§ 405(g) and 1383(c)(3). Doc. 1.

12          III.    Factual Background

13          Plaintiff (born May 21, 1954) left school in tenth grade. AR 53. She has not worked

14   since August 2007 when she was laid off from her job as an administrative sales assistant for a

15   new home builder. AR 54, 59-60. Her disability insurance coverage ended June 23, 2012. AR

16   85.

17          Plaintiff testified that she had diabetes controlled by medication, hypertension controlled

18   by medication, and arthritis in her hands. AR 61-62. The arthritis flared up about once each

19   month and lasted for three or four days; Plaintiff took Advil for pain relief. AR 62. During flare-

20   ups, she avoided using her fingers but remained able to do simple things such as scramble an egg
21   or make a cup of coffee, but not to use the computer. AR 63. After treatment for colon cancer

22   discovered in November 2013, Plaintiff was anemic and fatigued. AR 63, 65.

23          Because her husband did not drive, Plaintiff did all the driving for the couple, going to

24   medical appointments, stores, and their children’s nearby homes. AR 53. She prepared meals,

25   cleaned house, did laundry and washed dishes. AR 64-67. Typically, she napped after lunch. AR

26   67. In a disability report completed in 2014, Plaintiff reported that she remained able to care for
27   ///

28
                                                      2
 1   herself. AR 202. After developing sciatica in the four months prior to the administrative hearing,

 2   Plaintiff had stopped exercising and going for walks. AR 67-69.

 3          In her initial claim for disability, Plaintiff alleged the following illnesses, impairments,

 4   and conditions: diabetes, high blood pressure, high cholesterol, osteoporosis, osteoarthritis in

 5   finger joints, anemia, and thyroid. AR 82. On January 16, 2014, agency physician David L.

 6   Hicks, M.D., who evaluated the initial application, opined that there was insufficient evidence to

 7   support a disability finding. AR 87. On reconsideration, agency physician J.R. Saphir, M.D.,

 8   again found insufficient evidence to support a finding of disability. AR 96.

 9          The record included 538 pages of medical records from Kaiser-Permanente from

10   September 2007 through January 2012. AR 239-776. These records document Plaintiff’s

11   ongoing treatment for obesity, diabetes, hypertension, and hyperlipidemia, as well as various

12   acute conditions.

13          Beginning in April 2010, Plaintiff complained of problems with both feet, consisting of a

14   bony growth on her right heel and pain between the second and third toes on her left foot. AR

15   360-61. X-rays of her right foot indicated a mild hallux valgus deformity and mild degenerative

16   arthritis. AR 364. Left foot x-rays also indicated mild osteoarthritis. AR 364. During a

17   consultation on April 21, 2010, podiatrist Charles Arthur Oliver, D.P.M., injected Plaintiff’s left

18   foot with anesthetic and recommended that Plaintiff first try conservative treatment (ice and a

19   shoe pad) on the right heel (calcaneal exostosis). AR 374.

20          After conservative treatment did not relieve Plaintiff’s heel pain, Dr. Oliver performed
21   surgery to excise the growth on August 13, 2010. See AR 454 ff. By September 9, 2010, Dr.

22   Oliver observed that the incision was well-healed with minimal residual fullness and there was no

23   pain with direct palpation. AR 528.

24          On June 27, 2011, Plaintiff returned to Dr. Oliver complaining of left heel pain. AR 566.

25   The doctor diagnosed retrocalcaneal bursitis with achilles enthesopathy, and applied a cast to

26   Plaintiff’s left foot. AR 566. X-rays revealed degenerative arthritic changes of the foot. AR 569.
27   No further treatment of the left foot is documented in the administrative record.

28
                                                       3
 1          In early July 2011, Plaintiff developed a skin ulcer beneath a fold of abdominal flesh

 2   (pannus). AR 572. On July 22, 2011, Bryan Scott Stewart, M.A., diagnosed cellulitis. AR 574.

 3   On August 6, 2011, Adolfo Alvarez, M.D., noted that the wound was healing slowly but that

 4   there were chronic skin changes. AR 590. On September 15, 2011, Dr. Alvarez performed a

 5   panniculectomy. AR 618. On October 3, 2011, Dr. Alvarez treated a post-surgical wound

 6   infection. AR 704. By October 10, Plaintiff was feeling better. AR 740.

 7          On December 14, 2011, Plaintiff reported that she had been experiencing sharp pain on

 8   the right side of her abdominal scar for about two months. AR 762. Chungxi Li, M.D., attributed

 9   the lingering pain to the post-surgical infection and prescribed ibuprofen and topical medications

10   to relieve the painful scar. AR 763.

11          Beginning in January 2013, Plaintiff changed her medical provider. See AR 777 ff. In the

12   course of a routine colonoscopy on November 13, 2013, doctors discovered a cancerous mass in

13   Plaintiff’s right colon. AR 796. Surgeon Saber Ghiassi, M.D., performed a laparoscopic right

14   hemicolectomy the same day. AR 801.

15          X-rays of Plaintiff’s fingers taken February 1, 2016, revealed mild degenerative changes

16   to the joints. AR 856-58.

17          IV.     Standard of Review

18          Pursuant to 42 U.S.C. §405(g), this court has the authority to review a decision by the

19   Commissioner denying a claimant disability benefits. “This court may set aside the

20   Commissioner’s denial of disability insurance benefits when the ALJ’s findings are based on
21   legal error or are not supported by substantial evidence in the record as a whole.” Tackett v.

22   Apfel, 180 F.3d 1094, 1097 (9th Cir. 1999) (citations omitted). Substantial evidence is evidence

23   within the record that could lead a reasonable mind to accept a conclusion regarding disability

24   status. See Richardson v. Perales, 402 U.S. 389, 401 (1971). It is more than a scintilla, but less

25   than preponderance. See Saelee v. Chater, 94 F.3d 520, 522 (9th Cir. 1996) (internal citation

26   omitted). When performing this analysis, the court must “consider the entire record as a whole
27   and may not affirm simply by isolating a specific quantum of supporting evidence.” Robbins v.

28
                                                      4
 1   Social Security Admin., 466 F.3d 880, 882 (9th Cir. 2006) (citations and internal quotation marks

 2   omitted).

 3          If the evidence reasonably could support two conclusions, the court “may not substitute its

 4   judgment for that of the Commissioner” and must affirm the decision. Jamerson v. Chater, 112

 5   F.3d 1064, 1066 (9th Cir. 1997) (citation omitted). “Finally, the court will not reverse an ALJ’s

 6   decision for harmless error, which exists when it is clear from the record that the ALJ’s error was

 7   inconsequential to the ultimate nondisability determination.” Tommasetti v. Astrue, 533 F.3d

 8   1035, 1038 (9th Cir. 2008) (citations and internal quotation marks omitted).

 9          V.      The Disability Standard

10                  To qualify for benefits under the Social Security Act, a plaintiff
                    must establish that he or she is unable to engage in substantial
11                  gainful activity due to a medically determinable physical or mental
                    impairment that has lasted or can be expected to last for a
12                  continuous period of not less than twelve months. 42 U.S.C. §
                    1382c(a)(3)(A). An individual shall be considered to have a
13                  disability only if . . . his physical or mental impairment or
                    impairments are of such severity that he is not only unable to do his
14                  previous work, but cannot, considering his age, education, and work
                    experience, engage in any other kind of substantial gainful work
15                  which exists in the national economy, regardless of whether such
                    work exists in the immediate area in which he lives, or whether a
16                  specific job vacancy exists for him, or whether he would be hired if
                    he applied for work.
17
                    42 U.S.C. §1382c(a)(3)(B).
18
            To achieve uniformity in the decision-making process, the Commissioner has established
19
     a sequential five-step process for evaluating a claimant’s alleged disability. 20 C.F.R. §§
20
     416.920(a)-(f). The ALJ proceeds through the steps and stops upon reaching a dispositive finding
21
     that the claimant is or is not disabled. 20 C.F.R. §§ 416.920(a)(4). The ALJ must consider
22
     objective medical evidence and opinion testimony. 20 C.F.R. §§ 416.927; 416.929.
23
            Specifically, the ALJ is required to determine: (1) whether a claimant engaged in
24
     substantial gainful activity during the period of alleged disability, (2) whether the claimant had
25
     medically determinable “severe impairments,” (3) whether these impairments meet or are
26
     medically equivalent to one of the listed impairments set forth in 20 C.F.R. § 404, Subpart P,
27

28
                                                      5
 1   Appendix 1, (4) whether the claimant retained the residual functional capacity (“RFC”) to

 2   perform his past relevant work, and (5) whether the claimant had the ability to perform other jobs

 3   existing in significant numbers at the national and regional level. 20 C.F.R. §§ 416.920(a)-(f).

 4          VI.     Summary of the Hearing Decision

 5          Using the Social Security Administration’s five-step sequential evaluation process, the

 6   ALJ determined that Plaintiff did not meet the disability standard. AR 30-39. The ALJ found

 7   that Plaintiff had not engaged in substantial gainful activity since June 30, 2012. AR 32.

 8   Plaintiff’s severe impairments included obesity, osteoarthritis and degenerative joint disease of

 9   both hands. AR 32. The severe impairments did not meet or medically equal one of the listed

10   impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1 (20 C.F.R. §§ 416.920(d); 416.925;

11   and 416.926). AR 33. The ALJ concluded that Plaintiff had the residual functional capacity to

12   lift and carry 50 pounds occasionally and 25 pounds frequently, and sit, stand or walk six hours in

13   an eight-hour workday but could only frequently handle, finger, feel, and grasp with the hands

14   bilaterally. AR 33. Plaintiff was capable of perform her past relevant work as administrative

15   clerk, purchasing agent or receptionist. AR 38. Accordingly, the ALJ found that Plaintiff was

16   not disabled. AR 39.

17          VII.    Failing to Characterize Plaintiff’s Ankle and Heel Problems as
                    Severe Impairments Was Not Error
18
            Plaintiff contends that the ALJ erred in failing to categorize her left ankle and heel
19
     problems as severe impairments at step two. Defendant contends that even if the ALJ erred in
20
     failing to determine that the left heel and ankle problems were severe impairments, any error was
21
     harmless. The Court agrees with Defendant.
22
            At step two, the Commissioner determines whether the claimant has a medically severe
23
     impairment or combination of impairments. Bowen v. Yuckert, 482 U.S. 137, 140-41 (1987); 20
24
     C.F.R. §416.920(a)(4)(ii). An impairment is a medically determinable physical or mental
25
     impairment or combination of physical or mental impairments. 20 C.F.R. § 416.902(f). If a
26
     claimant does not have an impairment of combination of impairments which significantly limit
27

28
                                                      6
 1   the claimant’s physical or mental ability to do basic work activities, the Commissioner will find

 2   that the claimant does not have a severe impairment. 20 C.F.R. § 416.920(c).

 3          “The step-two inquiry is a de minimus screening device to dispose of groundless claims.”

 4   Smolen v. Chater, 80 F.3d 1273, 1290 (9th Cir. 1996). An impairment or combination of

 5   impairments can be found ‘not severe’ only if the evidence establishes a slight abnormality that

 6   has no more than a minimal effect on an individual[‘]s ability to work.” Id. at 1290; SSR 85-28.

 7   “[T]he severity regulation is to do no ‘more than allow the Secretary to deny benefits summarily

 8   to those applicants with impairments of a minimal nature which could never prevent a person

 9   from working.’” SSR 85-28 (quoting Baeder v. Heckler, No. 84-5663 (3d Cir. July 24, 1985)).

10          Even if an individual impairment is not sufficiently serious to prevent a person from

11   working, an ALJ must consider the combined effect of all of the claimant’s impairments on his or

12   her ability to function as well as considering the claimant’s subjective symptoms, such as pain or

13   fatigue. Smolen, 80 F.3d at 1290. “If such a finding is not clearly established by medical

14   evidence, however, adjudication must continue through the sequential evaluation process.” SSR

15   85-28. The ruling warned:

16                  Great care should be exercised in applying the not severe
                    impairment concept. If an adjudicator is unable to determine
17                  clearly the effect of an impairment or combination of impairments
                    on the individual’s abilities to do basic work activities, the
18                  sequential evaluation process should not end with the not severe
                    evaluation step. Rather, it should be continued. In such a
19                  circumstance, it the impairment does not meet or equal the severity
                    level of the relevant medical listing, sequential evaluation requires
20                  that the adjudicator evaluate the individual’s ability to do past work,
                    or to do other work based on the consideration of age, education,
21                  and prior work experience.
22                  SSR 85-28.
23          For example, Ms. Smolen suffered from childhood cancer that resulted in the loss of one

24   kidney, loss of part of her left lung, changes in her remaining lung tissue, mild anemia,

25   suppression of bone marrow production, and spinal scoliosis, all of which led to severe fatigue

26   and back pain. Smolen, 80 F.3d at 1290. The ALJ found only a single severe impairment, “slight
27   scoliosis,” which limited her ability to walk and sit. Id. The step two analysis disregarded Ms.

28
                                                      7
 1   Smolen’s subjective symptoms when determining severity. Id. The Ninth Circuit rejected the

 2   step two analysis: “Having found Smolen to suffer from only one “severe” impairment at step

 3   two, the ALJ necessarily failed to consider at step five how the combination of her other

 4   impairments—and resulting incapacitating fatigue—affected her residual functional capacity to

 5   do work.” Id. at 1291.

 6           Plaintiff’s situation is distinguishable. Miss Smolen contended that her multiple

 7   impairments together produced incapacitating fatigue. Id. at 1280-81. In contrast, Plaintiff

 8   contended only that her serious impairments included diabetes, high blood pressure, high

 9   cholesterol, osteoporosis, osteoarthritis in finger joints, anemia, and thyroid. AR 82. She did not

10   allege that her left foot pain constituted a severe impairment, nor did the limited evidence of her

11   left foot pain suggest that it constituted a severe impairment alone or in combination with

12   Plaintiff’s other impairments.

13           As set forth in the factual background above, following her recovery from surgery on her

14   right foot, Plaintiff complained to Dr. Oliver of left heel pain on one instance. AR 566. Although

15   X-rays revealed degenerative arthritic changes in Plaintiff’s left toes, radiologist J. Elliott, M.D.,

16   reported that the calcaneous (heel) was “grossly unremarkable.” AR 568. The doctor diagnosed

17   retrocalcaneal bursitis with achilles enthesopathy, and applied a boot cast to Plaintiff’s left foot.

18   AR 566. The record includes no evidence of any further treatment to Plaintiff’s left foot, ankle or

19   heel, and includes no evidence that Plaintiff’s ankle or heel pain had any effect on her ability to

20   work.
21           Importantly, the policy guiding the Smolen determination does not apply here. After

22   finding that Smolen had only one “severe” impairment at step two, “the ALJ necessarily failed to

23   consider at step five how the combination of her other impairments—and resulting incapacitating

24   fatigue—affected her residual functional capacity to do work.” Smolen, 80 F.3d at 1291. Despite

25   the lack of evidence in this case, the ALJ nonetheless considered the effect of the mild

26   degenerative arthritis of Plaintiff’s feet in the residual functional capacity analysis. AR 36.
27   Nothing more was required.

28
                                                        8
 1          VII.    The ALJ Provided Clear and Convincing Reasons for
                    Rejecting Plaintiff’s Pain Testimony
 2

 3          Plaintiff contends that the ALJ erred in failing to provide clear and convincing reasons for

 4   rejecting Plaintiff’s pain testimony. The Commissioner responds that based on a record that

 5   would not support findings of disabling pain, the ALJ properly discounted Plaintiff’s testimony of
 6   disabling pain and other symptoms. The Court finds that the ALJ appropriately considered
 7
     Plaintiff’s credibility in the context of the record as a whole.
 8
            An ALJ is responsible for determining credibility, resolving conflicts in medical
 9
     testimony, and resolving ambiguities. Andrews v. Shalala, 53 F.3d 1035, 1039 (9th Cir. 1995).
10

11   Determining the extent to which a claimant is credible is the province of the ALJ, who must

12   consider the record as a whole in reaching his or her conclusion. See Valentine v. Comm’r, Soc.

13   Sec. Admin., 574 F.3d 685, 693(9th Cir. 2009); SSR 16-3p. The ALJ’s findings of fact must be
14
     supported by specific, cogent reasons. Rashad v. Sullivan, 903 F.2d 1229, 1231 (9th Cir. 1990).
15
            An ALJ performs a two-step analysis to determine whether a claimant’s testimony
16
     regarding subjective pain or symptoms is credible. See Garrison v. Colvin, 759 F.3d 995, 1014
17
     (9th Cir. 2014); Smolen v. Chater, 80 F.3d 1273, 1281 (9th Cir. 1996). First, the claimant must
18

19   produce objective medical evidence of an impairment that could reasonably be expected to

20   produce some degree of the symptom or pain alleged. Garrison, 759 F.3d at 1014; Smolen, 80
21   F.3d at 1281-1282. In this case, the first step is satisfied by the ALJ’s finding that Plaintiff’s
22
     “medically determinable impairments could reasonably be expected to produce the alleged
23
     symptoms.” AR 21. The ALJ did not find Plaintiff to be malingering.
24
            If the claimant satisfies the first step and there is no evidence of malingering, the ALJ may
25

26   reject the claimant's testimony regarding the severity of his symptoms only if he makes specific

27   findings that include clear and convincing reasons for doing so. Garrison, 759 F.3d at 1014-15;

28
                                                        9
 1   Smolen, 80 F.3d at 1281. “If the ALJ finds that the claimant's testimony as to the severity of her
 2   pain and impairments is unreliable, the ALJ must make a credibility determination with findings
 3
     sufficiently specific to permit the court to conclude that the ALJ did not arbitrarily discredit
 4
     claimant's testimony.” Thomas, 278 F.3d at 958.        “[T]he ALJ must identify what testimony is
 5
     not credible and what evidence undermines the claimant’s complaints.” Lester, 81 F.3d at 834.
 6

 7   It is not sufficient for the ALJ to make general findings; he must state which testimony is not

 8   credible and what evidence in the record leads to that conclusion. Dodrill v. Shalala, 12 F.3d

 9   915, 918 (9th Cir. 1993); Bunnell, 947 F.2d at 345-346. “[A] reviewing court should not be
10   forced to speculate as to the grounds for an adjudicator’s rejection of a claimant’s allegations of
11
     disabling pain.” Bunnell, 947 F.2d at 346.
12
              The ALJ began her analysis by finding that Plaintiff had not left work because she was
13
     unable to perform her work, but rather because her employer eliminated her position for
14

15   economic reasons. AR 34. She acknowledged that objective medical evidence in the record

16   confirmed Plaintiff’s allegations of obesity, osteoarthritis, and degenerative joint disease in both

17   hands. AR 35. She emphasized, however, that “the extent to which these impairments limit the
18
     claimant’s exertional and nonexertional functions is generally found in the opinion evidence.”
19
     AR 35.
20
              Other than Plaintiff’s own accounts of her pain, the only opinion evidence of record came
21
     from the agency’s medical consultants, both of whom found no evidence of a disabling
22

23   impairment. AR 35. In other words, no treating or examining physician offered an opinion

24   regarding whether any of Plaintiff’s impairments affected her functional ability to perform work.
25            First, agency physician David Hicks, M.D., found no evidence of a disabling impairment
26
     before Plaintiff’s last insured date (June 30, 2012). AR 35. He found that although the record
27

28
                                                       10
 1   documented treatment including medication management, pain complaints, various medical
 2   procedures and medical conditions, Plaintiff was generally doing well. AR 36. She was
 3
     managing her diabetes and generally feeling well. AR 36. She experienced pain in her right foot
 4
     but recovered within a reasonable time after surgery done to remove the bony growth on her right
 5
     heel. AR 36.
 6

 7          On reconsideration, agency physician J.R. Saphir, M.D., affirmed Dr. Hicks’s opinion.

 8   AR 36. He distinguished impairments arising after the dates on which Plaintiff was last insured.

 9   AR 36. He found that Plaintiff had diabetes (type 2) and hypertension without end organ damage;
10   both were generally well controlled with medication. AR 36. Although Plaintiff had experienced
11
     surgery to remove the bony growth in her right foot, and to minimize an abdominal skin flap that
12
     was causing ulcerative sores, she recovered fully after treatment. AR 36. No detailed medical
13
     evidence supported Plaintiff’s allegations of disabling conditions. AR 36.
14

15          The ALJ acknowledged that neither of the agency physicians had an opportunity to

16   consider Plaintiff’s subjective complaints of pain and obesity. AR 36. In light of Plaintiff’s

17   testimony, the ALJ found that Plaintiff’s obesity and the osteoarthritis and degenerative joint
18
     disease in her hands caused significant physical limitations, including lifting, carrying, handling,
19
     fingering and grasping. AR 36. Accordingly, she rejected the agency physicians’ opinion that
20
     Plaintiff had no exertional limitations and concluded that Plaintiff was capable of medium
21
     exertion with manipulative limitations and limitations on carrying and lifting. AR 36.     Because
22

23   Plaintiff’s testimony revealed that she led an active life, the ALJ concluded that Plaintiff’s

24   obesity did not result in further limitations. AR 36.
25          Because objective medical evidence did not lead to a determination that was fully
26
     favorable to Plaintiff, the ALJ then proceeded to consider Plaintiff’s subjective testimony. AR
27

28
                                                      11
 1   37. As the Ninth Circuit recently acknowledged, SSR 16-3p “makes clear what our precedent
 2   already required: that assessments of an individual’s testimony by an ALJ are designed to
 3
     ‘evaluate the intensity and persistence of symptoms after [the ALJ] find[s] that the individual has
 4
     a medically determinable impairment(s) that could reasonably be expected to produce those
 5
     symptoms,’ and not to delve into wide-ranging scrutiny of the claimant’s character and apparent
 6

 7   truthfulness.” Trevizo v. Berryhill, 871 F.3d 664, 678 n.5 (9th Cir. 2017) see also Cole v. Colvin,

 8   831 F.3d 411, 412 (7th Cir. 2016) (Posner, J.). Because a “claimant’s subjective statements may

 9   tell of greater limitations than can medical evidence alone,” an “ALJ may not reject the
10   claimant’s statements regarding her limitations merely because they are not supported by
11
     objective evidence.” Tonapetyan v. Halter, 242 F.3d 1144, 1147-48 (2001) (quoting Fair, 885
12
     F.2d at 602 (9th Cir. 1989). See also Bunnell, 947 F.2d at 34 (holding that when there is evidence
13
     of an underlying medical impairment, the ALJ may not discredit the claimant’s testimony
14

15   regarding the severity of his symptoms solely because they are unsupported by medical

16   evidence). “Congress clearly meant that so long as the pain is associated with a clinically

17   demonstrated impairment, credible pain testimony should contribute to a determination of
18
     disability.” Id. at 345 (internal quotation marks and citations omitted).
19
            Nonetheless, the law does not require an ALJ simply to ignore inconsistencies between
20
     objective medical evidence and a claimant’s testimony. “While subjective pain testimony cannot
21
     be rejected on the sole ground that it is not fully corroborated by objective medical evidence, the
22

23   medical evidence is still a relevant factor in determining the severity of claimant’s pain and its

24   disabling effects.” Rollins v. Massanari, 261 F.3d 853, 857 (9th Cir. 2001); SSR 16-3p (citing 20
25   C.F.R. § 404.1529(c)(2)). An ALJ properly considers whether the medical evidence supports or
26
     is consistent with a claimant’s pain testimony. Id.; 20 C.F.R. §§ 404.1529(c)(4), 416.1529(c)(4)
27

28
                                                      12
 1   (symptoms are determined to diminish residual functional capacity only to the extent that the
 2   alleged functional limitations and restrictions “can reasonably be accepted as consistent with the
 3
     objective medical evidence and other evidence”). Nonetheless, a claimant’s statement of pain or
 4
     other symptoms is not conclusive evidence of a physical or mental impairment or disability. 42
 5
     U.S.C. § 423(d)(5)(A); Soc. Sec. Rul. 16-3p, 2017 WL 5180304 (Oct. 25, 2017). “An ALJ
 6

 7   cannot be required to believe every allegation of [disability], or else disability benefits would be

 8   available for the asking, a result plainly contrary to the [Social Security Act].” Fair v. Bowen,

 9   885 F.2d 597, 603 (9th Cir. 1989).
10          An ALJ may reject symptom testimony that is contradicted by or inconsistent with the
11
     record and, as long as other reasons are provided, lacking the support of objective medical
12
     evidence. Carmickle v. Comm’r, Soc. Sec. Admin., 533 F.3d 1155, 1161 (9th Cir. 2008)(holding
13
     that the ALJ did not err in rejecting Carmickle’s testimony that he could lift ten pounds
14

15   occasionally in favor of a physician’s opinion that Carmickle could lift ten pounds frequently);

16   Rollins, 261 F.3d at 857; Tonapetyan v. Halter, 242 F.3d 1144, 1148 (9th Cir. 2001). Citing 20

17   C.F.R. §§ 404.1529(c) and 416.929(c), the ALJ in this case listed as factors relevant to a
18
     credibility determination: (1) objective medical evidence; (2) the claimant’s daily activities; (3)
19
     factors that precipitate and aggravate the symptoms; (4) the location, duration, frequency, and
20
     intensity of the claimant’s pain or other symptoms; (5) the type, dosage, effectiveness and side
21
     effects of medication taken to alleviate pain or other symptoms; (6) treatment other than
22

23   medication received for the pain or other symptoms; (7) other measures needed to relieve pain or

24   other symptoms; and (8) any other factors concerning functional limitations or restrictions
25   resulting from pain or other symptoms. AR 37. The ALJ concluded that Plaintiff’s daily
26
     ///
27

28
                                                      13
 1   activities were not as limited as her allegations of severe pain and limitation precluding all work
 2   activity:
 3

 4                  The claimant testified she wakes at about 7:30 or 8:00 am, but
                    reported trouble sleeping at night. She falls asleep around 5 or 6
 5                  pm. Her husband makes coffee; she eats a banana, makes toast,
                    takes medications, and waits a couple of hours to test her blood
 6                  sugar. If she has a doctor appointment, she gets ready for that or
                    maybe makes the bed. She may do some laundry, then prepare
 7                  lunch with her husband or will do it herself and then eats lunch.
                    After lunch, she may watch television, clean house, do more
 8                  laundry, wash dishes, or take a nap.

 9                  AR 37.
             Medications, treatments, and other methods used to alleviate symptoms are also “an
10
     important indicator of the intensity and persistence” of a claimant’s symptoms. 20 C.F.R. §§
11
     404.1529(c)(3), 416.1529(c)(3); SSR 16-3p. For example, an ALJ may consider unexplained or
12
     inadequately explained failure to seek or follow through with treatment, Tommasetti, 533 F.3d at
13
     1039; the use of conservative treatment, Parra v. Astrue, 481 F.3d 742, 750-51 (9th Cir. 2007);
14
     and any other factors concerning functional limitations and restrictions due to pain or other
15
     symptoms. 20 C.F.R. §§ 404.1529(c)(3)(vii), 416.1529(c)(3)(vii). In this case, the ALJ
16
     contrasted Plaintiff’s allegations of disabling pain and symptoms with a “very conservative
17
     course of treatment,” consisting primarily of medication and medication management. AR 37.
18
     Since her surgery, Plaintiff’s periodic diagnostic studies have been normal. AR 37. “[H]er
19
     diabetes is controlled with medication and her blood sugars are normal.” AR 37. Similarly, her
20
     hypertension and hyperlipidemia are controlled with medication. AR 38. Even during the period
21
     flare-ups of the arthritis in her hands, Plaintiff remains able to perform tasks and does not require
22
     specialized care. AR 38. The ALJ concluded:
23

24                  Based on a review of the entire record and the hearing testimony,
                    the undersigned concludes the claimant’s subjective allegations of
25                  debilitating pain and limitation precluding all work activity are not
                    supported by the objective evidence. Her daily activities are not
26                  consistent with one who suffers such severe limitations as to
                    preclude all work activity. Finally, some of her alleged
27

28
                                                      14
 1                  impairments have been responsive to treatment and do not impose a
                    disabling degree of limitations.
 2
                    AR 38.
 3
            If the ALJ’s credibility finding is supported by substantial evidence in the record, courts
 4
     “may not engage in second-guessing.” Thomas, 278 F.3d at 959. In accordance, this Court will
 5
     likewise not second guess the ALJ’s assessment of Plaintiff’s credibility.
 6
            IX.     Conclusion and Order
 7
            Based on the foregoing, the Court finds that the ALJ’s decision that Plaintiff is not
 8
     disabled is supported by substantial evidence in the record as a whole and is based on proper legal
 9
     standards. Accordingly, this Court DENIES Plaintiff’s appeal from the administrative decision of
10
     the Commissioner of Social Security. The Clerk of Court is directed to enter judgment in favor of
11
     Defendant, Nancy A. Berryhill, Acting Commissioner of Social Security, and against Plaintiff,
12
     Gloria Ann Charles.
13

14   IT IS SO ORDERED.
15
        Dated:     November 16, 2018                               /s/ Gary S. Austin
16                                                   UNITED STATES MAGISTRATE JUDGE

17

18

19

20
21

22

23

24

25

26
27

28
                                                     15
